REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

a.   Claim 1 is allowable over the prior art of record because it now includes the previously indicated allowable subject matter of claim 5.  Additionally, it should be noted that the “adapter portion comprising… a plurality of distinct sections” (see claim 1, line 5 and the last 6 lines thereof) as now recited in claim 1, does not conflict with the “adapter portion” that “smoothly transitions” as recited in, for example, claim 3 because the specification section [0042] provides support for distinct sections that may transition “either in a step-wise or smoothly transitioning manner” (see section [0042], lines 8-13 thereof).  

b.   Claim 12, is allowable over the prior art of record in view of the amendment thereto and Applicant’s arguments (see the response pages 12 – 16) pertaining to each of the Jensen and Maaskant references, which arguments have been found persuasive. 

c.   Claim 18 is allowable over the prior art of record because the amendment has overcome the prior rejection under 35 U.S.C. § 112 which was the only outstanding rejection of the claim.

Dependent claims are considered allowable by virtue of their dependency from one of the allowable independent claims discussed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771. The examiner can normally be reached M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/November 4, 2021                                                         Primary Examiner, Art Unit 2843